Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2022

                                     No. 04-22-00630-CR

                      EX PARTE Juan Esteban VASQUEZ-BAUTISTA

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000723L1
                         Honorable Leticia Martinez, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due January 3, 2023. Further extensions of time will be disfavored.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court